Case 5:20-cv-01184-DSF-KK Document 14 Filed 08/04/20 Page 1 of 2 Page ID #:70



  1   Seth M. Lehrman (178303)
      seth@epllc.com
  2   EDWARDS POTTINGER LLC
      425 North Andrews Avenue, Suite 2
  3   Fort Lauderdale, FL 33301
      Telephone: 954-524-2820
  4   Facsimile: 954-524-2822
  5   Scott Edelsberg (330990)
      scott@edelsberglaw.com
  6   EDELSBERG LAW, PA
      20900 NE 30th Ave., Suite 417
  7   Aventura, FL 33180
      Telephone: 305-975-3320
  8
      Attorneys for Plaintiff
  9   Joanne Bartel
 10                         UNITED STATES DISTRICT COURT
 11                       CENTRAL DISTRICT OF CALIFORNIA
 12                                   EASTERN DIVISION
 13   JOANNE BARTEL, individually and on )          CASE NO. 5:20-cv-01184-DSF-KK
      behalf of all others similarly situated, )
 14                                            )
                                 Plaintiff,    )    PLAINTIFF’S NOTICE OF
 15          v.                                )    VOLUNTARY DISMISSAL
                                               )    WITHOUT PREJUDICE
 16   P&S VENTURES, LLC D/B/A THE OG )
      COLLECTIVE, a California Limited         )
 17   Liability Company,,                            Judge Dale S. Fischer
                                               )
 18                              Defendant.    )
                                               )
 19
            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Joanne Bartel
 20
      (“Plaintiff”) voluntarily dismisses without prejudice the complaint and all claims
 21
      alleged therein in her individual capacity against P&S Ventures, LLC d/b/a The
 22
      OG Collective (“Defendant”), and dismisses all class claims alleged against
 23
      Defendant without prejudice.
 24
 25    Dated: August 4, 2020                  EDWARDS POTTINGER LLC
 26                                           By /s/ Seth M. Lehrman
 27                                             SETH M. LEHRMAN
                                                Attorneys for Plaintiff
 28                                             Joanne Bartel

                                PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case 5:20-cv-01184-DSF-KK Document 14 Filed 08/04/20 Page 2 of 2 Page ID #:71



  1                                PROOF OF SERVICE
  2         Pursuant to L.R. 5-3.1.2, I hereby certify that I am over the age of 18 and
  3   not a party to this case. My business address is 425 N. Andrews Ave., Suite 2,
  4   Fort Lauderdale, Florida 33301.      A true and correct copy of the foregoing
  5   document will be served on August 4, 2020, by E-mail and First-Class Mail on
  6   the people and/or entities listed below:
  7   Blake C. Alsbrook
      balsbrook@ecjlaw.com
  8   ERVIN COHEN & JESSUP LLP
      9401 Wilshire Boulevard, 9th Floor
  9   Beverly Hills, CA 90212-2974
      Telephone: (310) 281-6349
 10   Facsimile: (310) 859-2325
 11   Court Receiver for P&S VENTURES, LLC
 12
 13                                          By /s/ Seth M. Lehrman
                                               SETH M. LEHRMAN
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                              PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
